              Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 1 of 14 PageID #:1




      1   Tina Wolfson (SBN 174806)
          twolfson@ahdootwolfson.com
      2   Robert Ahdoot (SBN 172098)
          rahdoot@ahdootwolfson.com
      3   Theodore W. Maya (SBN 223242)
          tmaya@ahdootwolfson.com
      4   Bradley K. King (SBN 274399)
          bking@ahdootwolfson.com
      5   AHDOOT & WOLFSON, PC
          10728 Lindbrook Drive
      6   Los Angeles, California 90024
          Tel: (310) 474-9111
      7   Fax: (310) 474-8585
      8
          Counsel for Plaintiff and the Putative Class
      9
     10                            UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
     11
     12
     13   S.A., a minor, by and through his mother       Case No. 5:20-cv-03294
          and guardian, Maritza A., individually and
     14   on behalf of all others similarly situated,    CLASS ACTION COMPLAINT
     15                  Plaintiff,
     16          v.
     17
     18   TIKTOK, INC., a California corporation,
          and BYTEDANCE, INC., a Delaware
     19   corporation,
                                                         JURY TRIAL DEMANDED
     20                   Defendants.

     21
     22
     23
     24
     25
     26
     27
     28
                                                    1
                                 CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
              Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 2 of 14 PageID #:2




      1         Plaintiff S.A., a minor, by and through his mother and guardian, Maritza A.
      2   (“Plaintiff”), on behalf of himself and other similarly-situated individuals, brings this Class
      3   Action Complaint against Defendants TikTok, Inc. (“TikTok”), both individually and as a
      4   successor-in-interest to Musical.ly, Inc. (“musical.ly”), and ByteDance, Inc. (“ByteDance”)
      5   (collectively, “TikTok”), and alleges as follows:
      6                                       INTRODUCTION
      7         1.     Plaintiff brings this action for damages and other legal and equitable remedies
      8   resulting from the illegal actions of TikTok in collecting, storing, and using Plaintiff’s and
      9   other similarly-situated individuals’ biometric identifiers1 and biometric information2
     10   (collectively, “biometrics”) without informed written consent, in direct violation of the
     11   Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”).
     12         2.     The Illinois Legislature has found that “[b]iometrics are unlike other unique
     13   identifiers that are used to access finances or other sensitive information.” 740 ILCS 14/5(c).
     14   “For example, social security numbers, when compromised, can be changed. Biometrics,
     15   however, are biologically unique to the individual; therefore, once compromised, the
     16   individual has no recourse, is at heightened risk for identity theft, and is likely to withdraw
     17   from biometric-facilitated transactions.” Id.
     18         3.     In recognition of these concerns over the security of individuals’ biometrics,
     19   the Illinois Legislature enacted BIPA, which provides inter alia that a private entity like
     20   TikTok may not obtain and/or possess an individual’s biometrics unless it: (1) informs that
     21   person in writing that biometric identifiers or information will be collected or stored, see 740
     22   ILCS 14/5(b); (2) informs that person in writing of the specific purpose and length of term
     23   for which such biometric identifiers or biometric information is being collected, stored and
     24
     25
     26   1
                 A “biometric identifier” is any personal feature that is unique to an individual,
     27   including fingerprints, iris scans, DNA and “face geometry,” among others.
          2
                 “Biometric information” is any information captured, converted, stored, or shared
     28   based on a person’s biometric identifier used to identify an individual.
                                                 2
                              CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
              Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 3 of 14 PageID #:3




      1   used, see id.; (3) receives a written release from the person for the collection of his or her
      2   biometric identifiers or information, see id.; and (4) publishes publically available written
      3   retention schedules and guidelines for permanently destroying biometric identifiers and
      4   biometric information. 740 ILCS 14/15(a).
      5         4.     In direct violation of each of the foregoing provisions of § 15(a) and § 15(b) of
      6   BIPA, TikTok is actively collecting, storing, and using — without providing notice, obtaining
      7   informed written consent, or publishing data retention policies — the biometrics of millions
      8   of unwitting individuals who use the TikTok app.
      9         5.     The TikTok App is one of the most popular social media networking apps in
     10   the United States. It allows users to create, view, and share three to fifteen-second videos
     11   of dancing, lip-syncing, and other forms of self-expression, as well as short looping videos
     12   of three to sixty seconds.
     13         6.     The TikTok App’s playful features rely on the undisclosed use of its users’
     14   private, biometric information. The App scans a user’s facial geometry before running an
     15   algorithm to determine a user’s age, and uses facial scans to allow users to superimpose
     16   animated facial filters onto moving faces in videos on the App.
     17         7.     TikTok fails to inform the App’s users that their biometric data is being
     18   collected, captured, received, obtained, stored, and/or used by the App.
     19         8.     TikTok similarly fails to disclose what it does with that biometric data, who has
     20   access to that data, and whether, where, and for how long that data is stored.
     21                                           PARTIES
     22         9.     Plaintiff S.A. is a minor and a resident and citizen of Illinois. S.A. brings this
     23   action through his mother and guardian, Maritza A., also a resident of Illinois.
     24         10.    S.A. has been a registered user of the TikTok App since at least 2019 and, in
     25   that time, has uploaded numerous videos to the App and used its facial filters on his own
     26   image in that process.
     27
     28
                                                 3
                              CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
              Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 4 of 14 PageID #:4




      1          11.    Defendant TikTok, Inc. is, and at all relevant times was, a California
      2   corporation with its principal place of business in Culver City, California. Defendant
      3   TikTok, Inc. also maintains offices in Palo Alto and Mountain View, California.
      4          12.    TikTok, Inc. is sued in its individual capacity and as the successor-in-interest
      5   to Musical.ly, Inc., a California Corporation formerly headquartered in Palo Alto, California.
      6          13.    Defendant ByteDance, Inc. is, and at all relevant times was, a Delaware
      7   corporation with its principal place of business in Palo Alto, California.
      8                                  JURISDICTION AND VENUE
      9          14.    This Court has subject matter jurisdiction over Plaintiff’s claims under the Class
     10   Action Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million
     11   exclusive of interest and costs. Class members and TikTok are citizens of different states.
     12   There are more than 100 putative Class members.
     13          15.    This Court has personal jurisdiction over all Defendants because their principal
     14   places of business are in California; Defendant TikTok, Inc. is incorporated in California;
     15   and the allegations in this Complaint arise from Defendants’ misconduct occurring within
     16   this State.
     17          16.    Venue is proper under 28 U.S.C. § 1391(b)(1) & (2) because TikTok resides in
     18   this District, Defendant ByteDance, Inc.’s principal place of business is in this District, and
     19   a substantial part of the events giving rise to Plaintiff’s claims occurred in this District.
     20                                   FACTUAL ALLEGATIONS
     21 I.       Biometric Technology Implicates Consumer Privacy Concerns.
     22          17.    “Biometrics” refers to unique physical characteristics used to identify an
     23   individual. One of the most prevalent uses of biometrics is in facial recognition technology,
     24   which works by scanning a human face or an image thereof, extracting facial feature data
     25   based on specific “biometric identifiers” (i.e., details about the face’s geometry as determined
     26   by facial points and contours), and comparing the resulting “face template” (or “faceprint”)
     27   against the face templates stored in a “face template database.” If a database match is found,
     28   an individual is identified.
                                                  4
                               CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
                Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 5 of 14 PageID #:5




      1           18.   The use of facial recognition technology in the commercial context presents
      2   numerous privacy concerns. During a 2012 hearing before the United States Senate
      3   Subcommittee on Privacy, Technology, and the Law, U.S. Senator Al Franken stated that
      4   “there is nothing inherently right or wrong with [facial recognition technology, but] if we do
      5   not stop and carefully consider the way we use [it], it may also be abused in ways that could
      6   threaten basic aspects of our privacy and civil liberties.”3 Senator Franken noted, for
      7   example, that facial recognition technology could be “abused to not only identify protesters
      8   at political events and rallies, but to target them for selective jailing and prosecution.”4
      9           19.   The Federal Trade Commission (“FTC”) has raised similar concerns, and
     10   recently released a “Best Practices” guide for companies using facial recognition technology.5
     11   In the guide, the Commission underscores the importance of companies’ obtaining
     12   affirmative consent from consumers before extracting and collecting their biometric
     13   identifiers and biometric information from digital photographs.
     14           20.   As alleged further below, TikTok failed to obtain consent from anyone when
     15   it introduced its facial recognition technology.
     16
     17   II.     Illinois’s Biometric Information Privacy Act
     18           21.   In 2008, Illinois enacted BIPA due to the “very serious need [for] protections
     19   for the citizens of Illinois when it [comes to their] biometric information.” Illinois House
     20
     21
     22   3
                  What Facial Recognition Technology Means for Privacy and Civil Liberties: Hearing Before the
     23   Subcomm. on Privacy, Tech. & the Law of the S. Comm. on the Judiciary, 112th Cong. 1 (2012),
          available at https://www.judiciary.senate.gov/imo/media/doc/12-7-8FrankenStatement.pdf
     24   (last accessed May 13, 2020).
          4
     25           Id.
          5
                  Facing Facts: Best Practices for Common Uses of Facial Recognition Technologies, Federal Trade
     26   Commission                     (Oct.                 2012),                 available                at
     27   http://www.ftc.gov/sites/default/files/documents/reports/facing-facts-best-practices-
          common-uses-facial-recognition-technologies/121022facialtechrpt.pdf (last accessed May
     28   13, 2020).
                                                   5
                                CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
              Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 6 of 14 PageID #:6




      1   Transcript, 2008 Reg. Sess. No. 276. BIPA makes it unlawful for a company to, inter alia,
      2   “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a
      3   customer’s biometric identifier6 or biometric information, unless it first:
      4                         (1) informs the subject . . . in writing that a biometric
                       identifier or biometric information is being collected or stored;
      5
      6                        (2) informs the subject . . . in writing of the specific
                       purpose and length of term for which a biometric identifier or
      7                biometric information is being collected, stored, and used; and
      8
                                (3) receives a written release executed by the subject of
      9                the biometric identifier or biometric information or the subject’s
     10                legally authorized representative.
     11   740 ILCS 14/15 (b).
     12         22.    Section 15(a) of BIPA also provides:
     13                         A private entity in possession of biometric identifiers or
     14                biometric information must develop a written policy, made
                       available to the public, establishing a retention schedule and
     15                guidelines for permanently destroying biometric identifiers and
     16                biometric information when the initial purpose for collecting or
                       obtaining such identifiers or information has been satisfied or
     17                within 3 years of the individual’s last interaction with the private
     18                entity, whichever occurs first.

     19   740 ILCS 14/15(a).
     20         23.    As alleged below, TikTok’s practices of collecting, storing, and using its users’
     21   biometric identifiers and information derived from videos uploaded in Illinois without
     22   informed written consent violate all three prongs of § 15(b) of BIPA. TikTok’s failure to
     23   provide a publicly available written policy regarding its schedule and guidelines for the
     24
     25
     26
          6
     27         BIPA’s definition of “biometric identifier” expressly includes information collected
          about the geometry of the face (i.e., facial data obtained through facial recognition
     28   technology). See 740 ILCS 14/10.
                                                  6
                               CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
                 Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 7 of 14 PageID #:7




      1   retention and permanent destruction of individuals’ biometric information also violates §
      2   15(a) of BIPA.
      3
      4   III.     TikTok Violates Illinois’s Biometric Information Privacy Act.
      5            24.    ByteDance Ltd., the parent of ByteDance, Inc., is a Beijing-based company
      6   founded in 2012.
      7            25.    ByteDance Ltd. first launched the TikTok App (originally called “A.me” in
      8   China but now called “Douyin”) for the China market in September 2016. In 2016, the App
      9   was launched for iOS and Android in markets outside of China.
     10            26.    In November 2017, TikTok’s parent company, ByteDance, purchased
     11   musical.ly, a startup based in Shanghai with an office in Santa Monica, California.
     12            27.    Musical.ly was a social media video platform (the “musical.ly App”) that, like
     13   the TikTok App, allowed users to create short lip-sync and comedy videos. The musical.ly
     14   App was first launched in 2014 and, like the TikTok App, used facial scans to allow users to
     15   superimpose animated facial filters onto the moving faces of video subjects.
     16            28.    The TikTok App has become one of the world’s fastest-growing social media
     17   platforms and enjoys a massive U.S. audience. It has been downloaded more than 1.3 billion
     18   times worldwide and more than 120 million times in the United States. The App is the most
     19   downloaded non-game app in the world, and often outranks competitors such as Facebook,
     20   Snapchat, and Instagram.
     21            29.    “About 60% of TikTok’s 26.5 million monthly active users in the United States
     22   are between the ages of 16 and 24.” Greg Roumeliotis, et al., U.S. opens national security
     23   investigation     into      TikTok,    Reuters     (Nov.      1,    2019),     available    at
     24   <https://www.reuters.com/article/us-tiktok-cfius-exclusive/exclusive-u-s-opens-national-
     25   security-investigation-into-tiktok-sources-idUSKBN1XB4IL> (last accessed May 13, 2020).
     26            30.    The TikTok App utilizes an artificial intelligence tool in the App that
     27   automatically scans the faces of individuals appearing in videos posted to the App, which
     28   estimates the subjects’ ages. See, e.g., Georgia Wells Yoree Koh, TikTok Wants to Grow Up,
                                                      7
                                   CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
              Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 8 of 14 PageID #:8




      1   but Finds it Tough to Keep Kids Out, Wall St. Journal (Feb. 16, 2020), available at
      2   <https://www.wsj.com/articles/tiktok-wants-to-grow-up-but-finds-it-tough-to-keep-kids-
      3   out-11581858006> (last accessed May 13, 2020).
      4          31.    The TikTok App, like the musical.ly App before it, features a variety of face
      5   filters that users can superimpose onto a subject’s moving face, and which allow for editing
      6   of facial features.
      7          32.    Both of these tools work by scanning the biologically unique facial geometry
      8   of individuals appearing in videos posted to the TikTok App.
      9          33.    Upon information and belief, TikTok, Inc. shares its users’ private information,
     10   including in at least some cases biometric information, with other members of its corporate
     11   family during the Class period, including Defendant ByteDance, Inc., and with its advertising
     12   partners.     See, e.g., TikTok Privacy Policy (as of May 13, 2020), available at
     13   <https://www.tiktok.com/legal/privacy-policy?lang=en> (last accessed May 13, 2020)
     14   (“We may share your information with a parent, subsidiary, or other affiliate of our corporate
     15   group.”); id. (“We share . . . personal information . . . with service providers and business
     16   partners . . . for business purposes, including research, . . . administering contests and special
     17   offers, . . . email deployment, [and] advertising.”).
     18          34.    TikTok never informs its users that it collects, captures, receives, obtains,
     19   stores, shares or uses their biometric information. Users never consent to such use.
     20          35.    TikTok’s use of Illinois users’ face scans violates all three prongs of Section
     21   15(b) of BIPA.
     22          36.    Further, TikTok never informs users of its app of the purposes or length of
     23   time for which their face scans or other biometric information and identifiers are collected,
     24   captured, received, otherwise obtained, stored, and/or used.
     25          37.    TikTok also violates Section 15(a) of BIPA, by failing to provide users with any
     26   information regarding retention of biometric information or guidelines for the destruction
     27   of such information.
     28
                                                   8
                                CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
              Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 9 of 14 PageID #:9




      1                              CLASS ACTION ALLEGATIONS
      2          38.    Plaintiff brings this action in his individual capacity and as a class action
      3   pursuant to Federal Rule of Civil Procedure 23 on behalf of a proposed Class defined as
      4   follows:
                        All individuals who had their biometric identifiers, including scans of
      5                 face geometry, collected, captured, received, or otherwise obtained by
                        TikTok from videos uploaded within the state of Illinois.
      6
      7          39.    Excluded from the Class are TikTok, as well as its officers, employees, agents
      8   or affiliates, and any judge who presides over this action, as well as all past and present
      9   employees, officers and directors of TikTok. Plaintiff reserves the right to expand, limit,
     10   modify, or amend the Class and definitions, including the addition of one or more subclasses,
     11   in connection with their motion for class certification, or at any other time, based upon, inter
     12   alia, changing circumstances and/or new facts obtained during discovery.
     13          40.    The Class meets the requirements of Federal Rules of Civil Procedure 23(a)
     14   and 23(b)(1), (b)(2), and (b)(3) for all of the following reasons.
     15          41.    Numerosity. Although the exact number of Class members is uncertain, and
     16   can only be ascertained through appropriate discovery, the number is great enough such that
     17   joinder is impracticable, believed to amount to millions of persons. The disposition of the
     18   claims of these Class members in a single action will provide substantial benefits to all parties
     19   and the Court. Information concerning the exact size of the putative class is within the
     20   possession of TikTok. The parties will be able to identify each member of the Class after
     21   TikTok’s document production and/or related discovery.
     22          42.    Commonality. Common questions of fact and law exist as to all Class
     23   members and predominate over any questions that affect only individual Class members,
     24   including by example only and without limitation, the following:
     25                 a.     whether TikTok collected or otherwise obtained Plaintiff’s and the
     26   Class’s biometric identifiers or biometric information;
     27                 b.     whether TikTok properly informed Plaintiff and the Class that it
     28   collected, used, and stored their biometric identifiers or biometric information;
                                                  9
                               CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
            Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 10 of 14 PageID #:10




      1                  c.    whether TikTok obtained a written release (as defined in 740 ILCS 1410)
      2   to collect, use, and store Plaintiff’s and the Class’s biometric identifiers or biometric
      3   information;
      4                  d.    whether TikTok developed a written policy, made available to the public,
      5   establishing a retention schedule and guidelines for permanently destroying biometric
      6   identifiers and biometric information when the initial purpose for collecting or obtaining
      7   such identifiers or information has been satisfied or within three years of their last
      8   interaction, whichever occurs first;
      9                  e.    whether TikTok used Plaintiff’s and the Class’s biometric identifiers or
     10   biometric information to identify them;
     11                  f.    whether TikTok’s violations of BIPA were committed intentionally,
     12   recklessly, or negligently; and
     13                  g.    the proper measure of statutory and punitive damages and the
     14   availability and appropriateness of declaratory and injunctive relief.
     15          43.     Typicality. All of Plaintiff’s claims are typical of the claims of the proposed
     16   Class they seek to represent in that: Plaintiff’s claims arise from the same practice or course
     17   of conduct that forms the basis of the Class claims; Plaintiff’s claims are based upon the
     18   same legal and remedial theories as the proposed Class and involve similar factual
     19   circumstances; there is no antagonism between the interests of Plaintiff and absent Class
     20   members; the injuries that Plaintiff suffered are similar to the injuries that Class members
     21   have suffered.
     22          44.     Adequacy. Plaintiff will fairly and adequately represent the Class in that: (1)
     23   there is no conflict between Plaintiff’s claims and those of other Class members; (2) Plaintiff
     24   has retained counsel who are skilled and experienced in class actions and who will vigorously
     25   prosecute this litigation; (3) Plaintiff’s claims are typical of the claims of Class members.
     26          45.     Predominance. The proposed action meets the requirements of Federal Rule
     27   of Civil Procedure 23(b)(3) because questions of law and fact common to the Class
     28   predominate over any questions which may affect only individual Class members.
                                                  10
                               CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
             Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 11 of 14 PageID #:11




      1          46.    Superiority. The proposed class action also meets the requirements of Federal
      2   Rule of Civil Procedure 23(b)(3) because a class action is superior to other available methods
      3   for the fair and efficient adjudication of the controversy. Class treatment of common
      4   questions is superior to multiple individual actions or piecemeal litigation, avoids
      5   inconsistent decisions, presents far fewer management difficulties, conserves judicial
      6   resources and the parties’ resources, and protects the rights of each Class member. Absent a
      7   class action, the majority of Class members would find the cost of litigating their claims
      8   prohibitively high and would have no effective remedy.
      9          47.    Plaintiff’s claims also meet the requirements of Federal Rule of Civil Procedure
     10   23(b)(1) because prosecution of separate actions by individual Class members would create
     11   a risk of inconsistent or varying adjudications that would establish incompatible standards
     12   for TikTok. Varying adjudications could establish incompatible standards with respect to:
     13   whether TikTok’s ongoing conduct violates the claims alleged herein; and whether the
     14   injuries suffered by Class members are legally cognizable, among others. Prosecution of
     15   separate actions by individual Class members would also create a risk of individual
     16   adjudications that would be dispositive of the interests of other Class members not parties
     17   to the individual adjudications, or substantially impair or impede the ability of Class members
     18   to protect their interests.
     19                                FIRST CAUSE OF ACTION
                                   VIOLATION OF 740 ILCS 14/1, et seq.
     20                             (On behalf of Plaintiff and the Class)
     21          48.    Plaintiff incorporates prior substantive allegations as if fully set forth here.
     22          49.    BIPA makes it unlawful for any private entity to, among other things, “collect,
     23   capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s
     24   biometric identifier or biometric information, unless it first: (1) informs the subject . . . in
     25   writing that a biometric identifier or biometric information is being collected or stored;
     26   (2) informs the subject . . . in writing of the specific purpose and length of term for which a
     27   biometric identifier or biometric information is being collected, stored, and used; and
     28
                                                  11
                               CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
             Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 12 of 14 PageID #:12




      1   (3) receives a written release executed by the subject of the biometric identifier or biometric
      2   information . . . .” 740 ILCS 14/15(b) (emphasis added).
      3          50.      Defendants are corporations and thus qualify as a “private entities” under
      4   BIPA. See 740 ILCS 14/10.
      5          51.      Plaintiff and Class members are individuals who had their “biometric
      6   identifiers,” including scans of face geometry, collected, captured, received, or otherwise
      7   obtained by TikTok from videos that were uploaded to the TikTok App from within the
      8   state of Illinois. See 740 ILCS 14/10.
      9          52.      Plaintiff and Class members are individuals who had their “biometric
     10   information” collected by TikTok through its collection and use of their “biometric
     11   identifiers.”
     12          53.      TikTok systematically and automatically collected, used, and stored Plaintiff’s
     13   and Class members’ biometric identifiers and/or biometric information without first
     14   obtaining the written release required by 740 ILCS 14/15(b)(3).
     15          54.      In fact, TikTok failed to properly inform Plaintiff or the Class in writing that
     16   their biometric identifiers and/or biometric information were being “collected or stored” on
     17   the TikTok App, nor did TikTok inform Plaintiff or Class members in writing of the specific
     18   purpose and length of term for which their biometric identifiers and/or biometric
     19   information were being “collected, stored and used” as required by 740 ILCS 14/15(b)(1)-
     20   (2).
     21          55.      In addition, TikTok does not publicly provide a retention schedule or
     22   guidelines for permanently destroying the biometric identifiers and/or biometric
     23   information of Plaintiff or Class members, as required by BIPA. See 740 ILCS 14/15(a).
     24          56.      By collecting, storing, and using Plaintiff’s and the Class’s biometric identifiers
     25   and biometric information as described herein, TikTok violated the rights of Plaintiff and
     26   each Class member to keep private these biometric identifiers and biometric information, as
     27   set forth in BIPA.
     28
                                                    12
                                 CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
             Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 13 of 14 PageID #:13




      1          57.    Individually and on behalf of the proposed Class, Plaintiff seeks: (1) injunctive
      2   and equitable relief as is necessary to protect the interests of Plaintiff and the Class by
      3   requiring TikTok to comply with BIPA’s requirements for the collection, storage, and use of
      4   biometric identifiers and biometric information as described herein; (2) statutory damages of
      5   $5,000.00 for each intentional and reckless violation of BIPA pursuant to 740 ILCS 14/20
      6   (2), or alternatively, statutory damages of $1,000.00 for each violation pursuant to 740 ILCS
      7   14/20(1) if the Court finds that TikTok’s violations were negligent; and (3) reasonable
      8   attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).
      9                                     PRAYER FOR RELIEF
     10          WHEREFORE, Plaintiff, individually and on behalf all others similarly situated,
     11   requests that the Court enter judgment against TikTok as follows:
     12          A.     An order certifying this action as a class action under Federal Rule of Civil
     13   Procedure 23, defining the Class as requested herein, appointing the undersigned as Class
     14   Counsel, and finding that Plaintiff is a proper representative of the Class herein;
     15          B.     Declaratory and injunctive relief, including an order preliminarily and
     16   permanently enjoining TikTok from engaging in the practices challenged herein;
     17          C.     A declaration that TikTok’s actions, as set out above, violate BIPA;
     18          D.     Awarding statutory damages of $5,000.00 for each and every intentional and
     19   reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory
     20   damages of $1,000.00 for each violation pursuant to 740 ILCS 14/20(1) if the Court finds
     21   that TikTok’s violations were negligent;
     22          E.     Awarding injunctive and other equitable relief as is necessary to protect the
     23   interests of the Class, including, inter alia, an order requiring TikTok to collect, store, and use
     24   biometric identifiers or biometric information in compliance with BIPA;
     25          F.     Awarding Plaintiff and the Class their reasonable litigation expenses and
     26   attorneys’ fees;
     27          G.     Pre-judgment and post-judgment interest as provided by law; and
     28          H.     Such other and further relief that the Court may deem just and proper.
                                                  13
                               CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
            Case: 1:20-cv-04729 Document #: 1 Filed: 05/14/20 Page 14 of 14 PageID #:14




      1                               DEMAND FOR JURY TRIAL
      2        Plaintiff hereby demands a trial by jury of all issues so triable.
      3
                                                  Respectfully submitted,
      4
      5   Dated: May 14, 2020                     /s/ Tina Wolfson
                                                  Tina Wolfson
      6                                           twolfson@ahdootwolfson.com
                                                  Robert Ahdoot
      7                                           rahdoot@ahdoofwolfson.com
                                                  Theodore W. Maya
      8                                           tmaya@ahdootwolfson.com
                                                  Bradley K. King
      9                                           bking@ahdootwolfson.com
                                                  AHDOOT & WOLFSON, PC
     10                                           10728 Lindbrook Drive
                                                  Los Angeles, CA 90024
     11                                           Tel: (310) 474-9111
                                                  Fax: (310) 474-8585
     12
     13                                           Counsel for Plaintiff and the Putative Class
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                14
                             CLASS ACTION COMPLAINT – Case No. 5:20-cv-03294
30
